Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 1 of 26 Page ID #:49

              STATEMENT OF PARTY TO THE APPEAL
                                                                              (213) 630-5515
                                                                          bglaser@lkfirm.com
                                       August 7, 2019



United States District Court
Central District of California


       Re:    Declaration re Brigitte Lvn LaMonteCDebtorl

Dear Clerk:


       Party in action known as Brigitte Lyn LaMonte(Debtor) has recently submitted a Notice
of Appeal and Statement of Election,"Exhibit A" on August 5, 2019.



                                              /s/ Barry S Glaser. Esq.
                                              Barry S. Glaser, Esq.
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 2 of 26 Page ID #:50




                       EXHIBIT A
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 3 of 26 Page ID #:51

                                           Main Document              Page 1 of 24

                                                                                                        ii       li       yL.V

                                            UNITED STATES BANKRUPTCY COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

; In re;                                                                                                               dp CAUPO«fftl\
                                                                     CASE NO.: 6:19-bk-14124                 X        y Deputy Owk
" Brigilte Lyn LaMonte
                                                                                                                                   FILED
                                                                     ADVERSARY NO.:                                       CLERK,U.S. DISTRICT C Ol RT


                                                                     NOTICE OF APPEAL FILED: 07/10/2019
                                                                     NOTICE OF CROSS APPEAL FILED :
                                                                                                                         81512019
                                                                                                                       C E.N fUrU,mSTRin OF f ALIFOR-MA
                                                                     BANKRUPTCY CASE FILED : 05/11/2019                  BV:                  OEPl rV

                                                                     APPEAL DOCKET ENTRY NO.: 43
                                                      Debtor(s)
                                                                     USDC No.: 5:19-cv-0l4^^




                                                     P}aintiff(s)
                                 vs.                                      NOTICE OF REFERRAL OF APPEAL




                                                   Defendant(s)

To all parties in inte.'*est. and the:
    (xj Bankruptcy Appellate Panel of the Ninth Circuit
    □ United States District Court. Central District of California

You are hereby notified that the following document(s) have been filed at the Bankruptcy Court.
    O       Motion for Leave to Appeal
    □       Answer in opposition to Motion for Leave to Appeal
    [X]     Notice of Appeal and Statement of Election
    □       Notice of Cross-Appeal
    Q       Appellant's Statement of Election to Transfer Appeal to the District Court
    n Other (spec/fy):


By virtue of orders of the Judicial Council of the Ninth Circuit and the District Court for this District, the above appeal and
related documents have been referred to the Bankruptcy Appellate Panel or U.S. District Court, as indicated above.

I certify that a true copy of the Notice of Appeal and Statement of Election. Notice of Referral of Appeal, Transcript Order
Form, and Notice of Transcript were served on each of the parties listed in the Appeal, together with a copy of the
Amended Order Continuing the Bankruptcy Appellate Panel of the Ninth Circuit, as applicable.


                                                    Kathleen J. Campbell
                                                    Clerk of Court

                                                    SUSAN HAWKINSON
Date: 07/11/2019                             By:
                                                    Deputy Clerk




July 2015                                                                                       APPEAL.NOTICE.REFERRAL
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 4 of 26 Page ID #:52

                                            Main Document      Page 2 of 24



                                        NOTICE OF APPEAL SERVICE LIST


■•■   SERVED BY THE BANKRUPTCY COURT BY NOTICE OF ELECTRONIC FILING <KIEF^:

      ISl Bankruptcy Appellate Panel of the Ninth Circuit at bapca09filings@ca9 uscourts.gov
      D United States District Court at bkappeal_cacd@cacd uscourts.gov
      Office of the Unrted States Trustee
      □    Los Angeles Division at ustpregion16.ia ecf@usdoj gov
      13   Riverside Division at ustpregion16 rs.ecf@usdoj gov
      □    Santa Ana Division at ustpregion16 sa,ecf@usdoj gov
      Q    San Fernando Valley Division at ustpregionIS wh ecf@usdoj,gov
      O    Northern Division at ustpregion 16 nd.ecftgusdoj.gov

      Other parties served by NEF;

      Rod Danielson - notice-efile@rodan.com;
      Bridget Kelly - notice-efile@rodan.com;
      Barry S. Glaser - bglaser@swesq,com;




2.    SERVED BY THE BANKRUPTCY COURT BY UNITED STATES MAIL:
      Brigitle Lyn LaMonte
      35365 Yucaipa Blvd.
      Yucaipa, CA 92399




Ju!y20t5                                                                                  APPEAL.NOTICE.REFERRAL
    Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 5 of 26 Page ID #:53

C                                                  Main Document                              Page 3 of 24




                                                                                   FOR COURT USE ONLY
      Attorney or Party Name, Address. Telephone &
      Nos.. Slate Bar No. & Email Address            ^                  ,


                                                                                                            FILED
       OeouT
      (qo'O 35.1-^13-6                                                                                     JUL 1 0 2019
                                                                                                     CIB«K U.5,8A«K«UPTCV COU
                                                                                                    CBNTRaU 0I5TRJCT Of CACIFOrL
                                                                                                     BV-              D»>wtV Cteil




       □ Individual appearing without attorney
       □ Attorney for                                                              i                           —-
                                         ~~"uHlTED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIAf - RIVERSIDE DIVISION
       In re:
                                                                                        CASE NO.: Ce • vn

            t.RXC-a:-rv3                          UWE                                   adversary no.:
                                                                                        {if applicable)
                                                                                        CHAPTER; 13

                                                                     Detitof(s)-



                                                Plaintm(s) {if applicable)                                   NOUCE OF APPEAL
                                        vs.                                                         and STATEMENT OF ELECTION



                                              Defendam(s)
                                                        a/ {if
                                                           V' applicable)                   I esi
                                                         ""Tt '"'^           yHk"




                                                                                       pr           \„NU.^LABamE
        1       N8nie(s) of appellont(s)-                            ——
        2. Position of appeiianKs) in the adversary proceeding or Pankruptcy case that .s the suP}ect of this appea:
        For appeals in an adversary proceeding,
        n Plaintiff
        n Defendant
        [2 other {describe):
         For appeals in a bankruptcy case and not in an adversary proceeding
         {2 Debtor
            Ooredm                                                                                         ^■NTVtxVe
            D Trustee
            r7 other (descn6e):^.v.>^v>D<o-9v:,'^, ^                           .                                                         —
                                                                                                                                     ^,31 Fom, 4t7A
                                                                                       P3ge 1
            Oeoember 2:018
      Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 6 of 26 Page ID #:54

                                                  Main Document            Page 4 of 24




       Part ?■■ Identify the sublet      this aooeal




        2. The date the judgmenl. order, or decree was entered;
                (dantifv the "tflft''
        Part 3: (clontifv    otf^er Panie?
                                      parties tO thg appea.i
                                                     appeal
        us, ,.e „an,« .(a. par,laaM                    orde,. or Oecres appealed „p» arrd ,« nap.es. addresses, and .elepnone
        numbers of their attorneys isttac^ditw^l                                          _ r r-             U XSI-'Sp.T KSXX O t=
        1. Party:                        ^J ..oV                        (5vV^dJ-l&aNC*v.«- , CA                 > " ^0 H


                                                                         £S,s;?Ts4s&r-
        ^              »se.»n»n-
                 Attorney: -T^Aarrv Ss                         ^TBCKmU&f^
                                                SAC cre^r , 3(^-^   n\                                            " ^o/O
                     33'.3^ 35        'ro^                      s^rvLo^            900n\




                   s. nntlnnal einrdnnIf,hpye appeal                                       f l iM ml-          '•"'"ii» W"'
            —=n=JlHiS
            □ Appeliant(s) elect to have the appeal heard by the
                   Appellate Panel.                                            .    •
(X.          ^ riVcxj-A 'Ce.                      Ws
                                               LAt^OV\\£' , „                             .. / .^/^^jo

 ^ ^^r^Trawesented by an attorney)

                        ■ „ .„„,an, is a d«ld sopped credi.e, or ils repress.,a.r.e and appe.an, nas «tn. le.n. .p.d«
             r3M(ro;,te'SnSrop'c,R.ldndAao,,«..ne,e.isre,pir«i                                                     ^ ,n
                         ,„d,a»file,a:«y.oare.«^
                 W{C)(1), complete Director-s Form 4170 (Dectaraoo
                                                                                                                      Olftdaf Form4l?A
             •                                                        Paae 2
                 O^cente" 2018
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 7 of 26 Page ID #:55

                                Main Document    Page 5 of 24

        ra-e619-bk-14124-WJ
        Ca|e6.19-Dk 141/^ wj Doc 33Document
                                     Filed 06/26/19
                                                 PageEntered
                                                      lot 2 05/26/1918:08:38 Desc

    1


    2
                                                                   led & ENTERED
     3

     4                                                                  JUN 26 2019

     5
                                                                   CLERK U.S. BAMKRUPTCY COURT
                                                                   Contrfii OLrt/fd ©I CalKoritte
     6                                                             BY flooch DEPUTV CLERK


        7

                                   UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
        9
                                           riverside division
     10

     11
                                                 Case No.: 6:19-bk-14124-WJ
        12        In re:
                                                 chapter 13
        13        BRICITTE LYN LAMONTE.
                                      Debtor.
        14                                                      dismissal order

        15
                                                 Date: June 26, 2019
        16                                       Time* !:30p.ni.                          ^
                                                  Place: United States Bankruptcy Court
         17                                              Courtroom 304
                                                         3420 Twelfth Street
         18                                              Riverside, CA 92501

         19

         20

         21

            22


            23

            24

            25

             26

             27

             28


                                                      -1 -
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 8 of 26 Page ID #:56

                                        Main Document         Page 6 of 24


     C£&e6       •19-bk-14124-WJ DOC 33 Filed 06/26/19 Entered 06/26/1918:08:38 Desc
                                  Main Document Page 2 of 2

                      On June 26,2019 at 1:30 p.m.. the Court held a status conference regarding confirmation of
    2          the chapter 13 plan in this banlcruptcy case. All appearances were noted on the record. For the
     3         extensive reasons stated on the record, the Court dismissed the case.
     4                Therefore, the Court hereby ORDERS. ADJUDGES and DECREES:
     5                 I      This bankruptcy case is hereby dismissed with a 180 day to re-filing for the
     6         extensive reasons stated on the record.
     7         IT IS SO ORDERED.

     8

     9

     10

     11

     12

     13

     14

     15

     16

     17

      18

        19

      20

         21

         22


         23

         24


         25

         26
                   Date: June 26,2019                          Wayne Johnson ^
          27
                                                               United States Bankruptcy Judge
          28




                                                                   -2-
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 9 of 26 Page ID #:57

                                      Main Document           Page 7 of 24


      Case 6:19-bk-14124-WJ Doc 35 Filed 06/26/19 Entered 06/27/19 10:48:51 Desc
                                        Main Document         Page 1 of 2




                                       United States Bankruotcv Court
                                        Central District of California
                                                       Riverside
                                         Judge Wayne Johnson, Presiding
                                              Courtroom 304 Calendar


       Wednesday,June 26,2019                                                          Hearing Room          304

       1:30 PM
       6:19.14124      BRIGITTE tYN LaMONTE                                                          Chapter 13

           tri.OO      Hrg re status conference regarding confirmation of the chapter 13 plan



                                             Docket       I



          Matter Notes;

             PRESENT: For Chapter 13 Trustee: Bridget Kelly

              Counsel for tlic Debior(s);

                           "      ^      t s"J ti34-     ——
             ( ) The status conference is continued to
             (}         OffCalendar

             ( ) For the reasons stated on the record, the Court hereby dismisses this case with
             no bar to reHling pursuant to 11 U.S.C. §§ 105. 1307 & I09(s). the inherent power of
             the court and the provisions of the court's procedures order. The dismissal of this
              bankruptcy case does not prcvcrtf the filing ofanother case by the dcbtor(S).
                        For the reasons stated on the record, the Couii hereby dismisses this case svillr-
              a 180 day bar to re-filing any other bankruptcy case, pursuant to 11 U.S.C. §§ 109(g),
                 105,1307 & 109(g),(he inherent power ofthe court and the provisions oi the order
                 setting this status conference.

              ( ) The Court previously entered an order in this case setting an initial status
                 cotifcrence in this draptcr 13 case and directing the debtor(s) to appear t^ay but no
                 one did so. Accordingly, as discussed in the order setting the smtus confwence, this
                 bankruptcy case is hereby dismissed with a 180 day bar to re-filtng any other
                 bankruptcy case, pursuant to 11 U.S.C. § 109(g)(1).


        6/25/2019 4-32 27 PM
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 10 of 26 Page ID #:58


                                  Main Document            Page 8 of 24

      Case 6"19-bk-14124'-WJ Doc 35 Filed 06/26/19 Entered 06/27/19 10:48:51 Desc
                                      Main Document         Page 2 of 2




                                    United States Bankruotcv Court
                                     Central District of California
                                                   Riverside
                                       Judge VVgync Johnson, Presiding
                                           Courtroom 304 Calendar


        Wednesday,June 26, 2019                                                       Hearing Room       304

        l:3QPM                                                                                     Chapter 13
        CONT...         BRIGITTE LYN LAMONTE
                     Confirmation denied. Hearing continued to                   , 2019 at 2:15 p.m.
                 )
              as a iiolding date. If the debtors do not convert to chapter 7 and pay the additional
              filing fee within one week from today, this case will be dismissed without prejudice
              afler one week {without a funhcr hcaring).

             ( )



          Tentative Raling:
              - none usteo -

                                             Party IpforinatloH

           nehtorisl;

               BRIGITTE LYN LAMONTE                        Represented By
                                                               Onyinyc N Anyama

           Trusteetsl:
                                                           Pro Sc
               Rod Daniclson (TR)
 Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 11 of 26 Page ID #:59
                                                                                                                              WSSz
                                              Main Document              Page 9 of 24




                                         PROOF OF SERVICE OF DOCUMENT
        1 am over the age of 18 and not a party to ihisj>ankruptcy case or adversary proceeding My
                                                                                                 , bosifiee»»edd#«5K>«<4^            /}
^pT?                                                                                   /71/aA L/uca^pr<                     (^a.J^x          ri YUJX^'


        A true and correct copy of the foregoing document entitled: NOTICE OF APPEAL AND STATEMENT OF ELECTION
        will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5006-2(d); and fb) in
        the manner stated below:

       1 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEFt: Pursuant to controlling General
        Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the documeni On (dafe)
                    , I checked the CM/EOF docket for this bankruptcy case or adversary proceeding and determined that the
       following persons are on the Electronic Mail Notice List to receive NEF transmission at the emali addresses stated below:
           •:5\v'OGie                                                                                               f!


                                                                                                                          A I 'V Ao—
                                                                  (Si Service information continued on attached page
        2. SERVED BY U
        On moMja                                                                                              in this bankruptcy
        case or adverse                                                                                        United States mail.
        first class, postage prepaid, and addressed as follows Listing the judge here constitutes a declaration that mailing to the
        judge v/ill be completed no later than 24 hours after the document is filed.

                                                                                                y'cp ±> 0/
       37^7
                                                                       773-A do/I^TO/Z
  o\             e.eRA//v^ic47wcO(x/>-tH^ MeAStr
                                                         Sr-ECK&A-Ue£. WSXN^/^^ !~lS
   0/0                                                  ■^(£rVb> r\oor-
       33*•2? 3 "Vio                                )
                                               ^ CO ^ ( 5^ Service information continued on attached page
        3. SERVED^iY^^                 DELIVERY, OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state methPd
        for each person or entity served): Pursuant to F.R.Civ.P, 5 and/or controlfing LBR, on (date)                .» 1 served the
        following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
        such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declarahon
        that personal delivery on, or overnight mail to. the judge v/ill be completed no later than 24 hours after the document is
        filed.




                                                                    Q Service information continued on attached page

        I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                              ^ ^(£L<        2

        Date               Printed Nam^                                       S^gfNiteoc?"




                                                                                                                         Offcial Form 417A
        December 2018
 Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 12 of 26 Page ID #:60

        Case 5:
                                  Main Document        Page 10 of 24



                              6:19-bk-14124-WJ Brigirie Lyn LaMonte
                  Case type: bk Chapter: 13 Asset: Yes Vol.* v Judge: Wavne F lohisnn
                         Date filed: 05/11/2019 Date of last filing 07/to)^^Oi9^
                                    Debtor dismissed: 06/26/2019


                                              Parties


          Courtesy NEF                                            Barry S Glaser
          Steckbauer Weinhart, LLP                                Steckbauer Weinhart
          c/o Barry S. Glaser                                     333 S Hope St 36th Pi
          333 S. Hope Street                      represented     Los Angeles, CA 90071
          Ste. 3600                               by              213-229-2868
          Los Angeles. CA 90071                                  213-229-2870 (fax)
         Added: 05/14/2019
                                                                 bglaser@swesq.com
         (Creditor)                                              Assigned: 05/14/19
          Courtesy NET                                           Valerie Smith
          Added: 05/15/2019                                      PRA Receivables
         (Interested Party)                                      Management LLC
                                                                 130 Corporate Blvd
                                                represented
                                                                 Norfolk, VA 23502
                                                by
                                                                 757-519-9300
                                                                 757-961-3500 (fax)
                                                                 claims@recoverycorp.com
                                                                 Assigned: 05/15/19
          Rod Danielson (TR)
         3787 University Avenue
          Riverside, CA 92501
         (951) 826-8000
          notice-cfile@rodanl 3.com
         Added: 05/11/2019
         (Trustee)

         Brigitte Lyn LaMonte                                    Onyinye N Anyama
         35364 Yucaipa Blvd                                      Anyama Law Firm, A
         Yucaipa, CA 92399                                       Professional Corp
         SSN / ITIN: xxx-xx-6239               represented       18000 Studebaker Road
         Added: 05/11/2019                     by                Suite 325
         (Debtor)                                                Cerritos, CA 90703
         PRO SE                                                  562-645-4500




1 0(2
                                                                                 A I
 Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 13 of 26 Page ID #:61

       Case 6:                                                                   IDIlggg
                                Main Document     Page 11 of 24



                                                              562-645-4494 (fax)
                                                              onyi@a nya maia w.coin
                                                              Assigned: 05/11/19
                                                              TERMIN.ATED: 05/28/19
         San Bernardino County
         Treasurer - Tax Collector                            Barry S Glaser
         c/o Barry S. Glaser                                  Steckbauer Weinhart
         Steckbauer WGinharl, LLP                             333 S Hope St 36th F1
         333 S. Hope Street                     represented   Los Angeles, CA 90071
         Ste. 3600                              by            213-229-2868
         Los Angeles, CA 90071                                213-229-2870 (fax)
         bglaser@swesq.com                                    bg laser@s wesq.co m
         Added: 06/05/2019                                    Assigned: 06/05/19
         (Creditor)

         United States Trustee (RS)
         3801 University Avenue, Suite 720
         Riverside, CA 92501-3200
         (951) 276-6990
         (951) 276-6973 (fax)
         ustpregionl6.rs.ecf@usdoj.gov
         Added: 05/11/2019
         (U.S. Trustee)




I of
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 14 of 26 Page ID #:62

    Case 6;                                                               iDo^e
                           Main Document    Page 12 of 24



                      6:19-bk-14124-WJ Brigitte Lyn LaMonte
          Case type: bk Chapter: 13 Asset; Yes Vol: v Judge: Wayne E. Johnson
                 Date filed: 05/11/2019 Date of last filing: 07/10/2019
                            Debtor dismissed: 06/26/2019



                                     Creditors


                  Awa Collect                               (39552557)
                  P 0 Box 6605                              (cr)
                  Orange, CA 92867
                  Awa Collect                               (39550811)
                  P 0 Box 6605                              (cr)
                  Orange, CA 92867
                  Bank of America, N.A.                     (39610476)
                  P 0 Box 982284                            (cr)
                  El Paso, TX 79998-2238
                  Brigitte Lyn LaMonte
                  In Care of Aubrey Simpson                 (39550809)
                  c/o 35364 Yucaipa Bivd near               (cr)
                  Yucaipa, CA 92399
                  Comnwlth Fin                              (39550812)
                  245 Main St                               (cr)
                  Dickson City, PA 18519
                  Comnwlth Fin                              (39552558)
                  245 Main St                               (cr)
                  Dickson City, PA 18519
                  EISENHOWER MEDICAL CENTER
                  C/O PROFESSIONAL CREDIT SERVICE           (39632968)
                  PC BOX 7548                               (or)
                  Springfield, OR 97475
                  Legacy Condominium Association
                  c/o Nevada Association Services           (39615209)
                  6625 S Valley View Blvd Suite 300         (cr)
                   Las Vegas, NV 89118




1 of 2
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 15 of 26 Page ID #:63

    Case
                         Main Document      Page 13 of 24




                Meridian Fin                                (39552559)
                1636 Hendersonville Rd Ste 135              (cr)
                Asheville, NC 28803
                Meridian Fin                                (39550813)
                1636 Hendersonville Rd Ste 135              (cr)
                Asheville, NC 28803

                Onyinye N Anyama
                                                            (39550810)
                Anyama Law Firm. APC
                18000 Studebaker Rd Ste 325,                (cr)
                Cerritos, OA 90703
                Portfolio Rc                                (39550814)
                120 Corporate Blvd Ste 1                    (cr)
                Norfolk VA 23502

                Portfoloio Rc                               (39552560)
                120 Corporate Blvd Ste 1                    (cr)
                Norfolk, VA 23502

                Prof Credit                                 (39552561)
                PO Box 7548                                 (cr)
                Springfield, OR 97475
                Prof Credit                                 (39550815)
                 Po Box 7548                                 (cr)
                 Springfield, OR 97475
                 San Bernardino County Tax Collector (39552562)
                 268 W Hospitality Ln,                       (cr)
                 San Bernardino, CA 92415
                 San Bernardino County Tax Collector         (39550816)
                 268 W Hospitality Ln,                       (cr)
                 San Bernardino, CA 92415
                 San Bernardino County Tax Collector (39549280)
                 268 VV Hospitality Ln,                      (cr)
                 San Bernardino, CA 92415




2 of 2
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 16 of 26 Page ID #:64

      Case 6:
                                                Main Document                  Page 14 of 24


    Attorney or Party Name. Address, Telephone & FAX                          FOR COURT USE ONLY
    Nos . Stale Bar No, & Email Address




  □ Individual appearing without attorney
       Attorney for:

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - "SELECT DIVISION"

  In re.


                                                                             CASE NO,

                                                                             CHAPTER: "Select Chapter"
                                                                            ADVERSARY NO
                                                                             (if applicable)
                                                                             DATE NOTICE OF APPEAL FILED:
                                                                             DATE NOTICE OF CROSS APPEAL FILED:
                                                             Debtor(s)      APPEAL DOCKET ENTRY NO. :




                                                            Plaintiif{s),
                                   vs                                                      NOTICE OF TRANSCRIPT(S)
                                                                                        DESIGNATED FOR AN APPEAL




                                                        Defendant(s),

Notice IS given to tlie court and other pa.dies in interest that the following action was taken:

D      I do not intend to designate any portion of the transcript(s).
Q      I requested a copy of the transcript(s).
       1    Hearing date (specify)                        and time (specify) ,                     . of transcript requested,
            Date (specify)                      transcript was requested

       2,   Hearing date (specify).                       and time (specify).                       of transcript requested
            Date (specify)                     . transcript was requested.

            This form is optional it has heen approved for use in the United States Bankruptcy Court for the Central DistncI of California

                                                                      Page'                                 F 8004-1.1 .NOTICE.TRANSCRrPT
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 17 of 26 Page ID #:65

    Case                                                                                                                           IDBfe32
                                                Main Document                   Page 15 of 24

             Hearing date {specify)                         and time (specify)                     .of transcript requested
             Date (specify)               ^     , transcript was requested

             Hearing date (specify),                      . and time (specify) ^                   . of transcnpt requested.
             Date (specify)                     . transcript was requested

             Hearing date (specify)                        and time (specify)                      . of transcript requested
             Date (specify)                     . transcnpt was requested.


□      I intend to designate the following transcrlpt(s) previously docketed:
       1. Hearing date (specify)              of designated transcript.
          Docket entry number of designated transcript (specify)
       2.    Hearing date (specify)                        of designated transcript.
             D ocket entry number of designated transcript (specify)
       3     Hearing date (specify)                        of designated transcript.
             D ocket entry number of designated transcript (specify)
       4.    Hearing date (specify) _                      of designated transcript.
             Docket entry number of designated transcript (specify)
       5    Hearing date (specify)                         of designated transcnpt
            Docket entry number of designated transcript (specify)



Date    07/11/2019
                                                                                 Printed name of law firm



                                                                                 Signature


                                                                                 Printed name



                                                                                 Attorney for (specify)

 Instructions
 This Notice cannot be used to order a transcript. To order a transcript, use the court approved Transcript Order Form on
the court's website at wv/w.cacb.uscourts.qov/transchpts.


This Notice mustbeservoi on opposing counsel and filed with the court within 14 days of the filing of the Notice of Appeal




            This form is optional It has been approved for use m the United Slates Bankruptcy Court for the Central Distnci of California

                                                                            2                              F 8004-1.1 .NOTICE.TRANSCRIPI
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 18 of 26 Page ID #:66

     Case                                                                                                                          IDBfeSB
                                               Main Document                  Page 16 of 24


                                         PROOF OF SERVICE OF DOCUIVIENT
 I am ovar tha 39^ 18 and not a party to this bankruptcy casa or adversary procaadinQ. My business address is


 A true and correct copy of the foregoing document entitled NOTICE OF TRANSCRIPT(S) DESIGNATED FOR AN
 APPEAL will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2fd)
 and (b)in the manner stated below:

 ^         SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document On (date)
               , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                     Q Service Information continued on attached page
2- SERVED BY UNITED STATES MAIL
On {date)                     I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge Will be completed no later than 24 hours after the document is filed




                                                                                     LD Service information continued on attached page
3- SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL fstate method
for each person or entity served): Pursuant to F.R.Civ.P, 5 and/or controlling LBR. on (date)                , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be comoieled no later than 24 hours after the document is
filed.




                                                                                     Q Service information continued on attached page

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct


 Date                         Printed Name                                        ""          Signature

           This form is optional ll has been approved for use in she United Slates Bankruptcy Coun tor the Cenlfal District of California

J^"e20i6                                                             Pages                                 F 8004-1.1.N0TICE.TRANSCRIPT
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 19 of 26 Page ID #:67

   Case                                                                                               IDBte34
                                           Main Document     Page 17 of 24
                                       TRANSCRIPT ORDERING INSTRUCTIONS

   TRANSCRIPT REQUESTS
   A separate form must be completed for each hearing dale requested. Select a Transcription Service
   Provider from the attached Court-approved list of transcribers and complete the Transcript Order form.
   Five (5) types of transcript requests:
  . Ordinary: A transcript to be delivered within thirty (30)calendar days after receipt of deposit,
  • 14 Days: A transcript to be delivered within fourteen (14) calendar days after receipt of deposit
  • 7 Days. A transcript to be delivered within seven (7) calendar days after receipt of deposit,
  • 3 Days: A transcript to be delivered within three (3) calendar days after receipt of deposit,
  • Daily: A transcript to be delivered within 24 hours after receipt of deposit,
  341(a)IVIEETING OF CREDITORS:
  The Meeting of Creditors is recorded by the Trustee. The Court does not keep or provide a copy of the
  recording. For 341(a) Recording Request Procedures, visit the U,S, Trustee website www,iustice.Qov/ust/r16
  FILE THE TRANSCRIPT ORDER FORM
  Parties with an ECF account must file the Transcript Order Form in CM/ECF on the related case docket Use
  docket event "Transcript Order Form (Public Request)." As with all ECF filings, the completed PDF Transcript
  Order Form must be "flattened" before electronically filing through ECF (click here to view the procedure) Self-
  represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
  v^here the hearing was held,

  *NOTE: The Court does not accept transcript requests via fax, email or telephone.

  TRANSCRIPT PROCESSING
  The Court does not transcribe court proceedings. The official record of court proceedings Is transcribed
  by a court-approved transcriber from materials provided to that transcriber by the court. When a
  Transcript Order Form is received, the Court will forward the hearing information to the Transcription Service
  Provider you designate on the Transcript Order Form The Transcription Service Provider will contact you
  regarding receipt of the transcript Thereafter, contact the Transcription Service Provider directly if you have
  questions regarding your transcript order. Transcripts cannot be picked up at the Court. For more information,
  go to www cacb.uscourts.oov/track-transcript-status,

  TRANSCRIPT COSTS/FORMS OF PAYMENT
  The Transcription Service Provider will contact you directly regarding transcript costs and forms of payment
  Rates may vary but may not exceed maximum charges set by the Judicial Conference of the United States
 (maximum rates are listed at www.cacb.uscourts.aov/transcriDts),


  COPIES OF TRANSCRIPTS
  Once the Transcript Order Form requesting a transcript of a hearing is entered on the related case docket, a
  Transcription Service Provider is desigjnated and materials for transcription are sent by the Court to the
  designated Transcription Service Provider, If more than one party files a Transcript Order Form for the same
  hearing, the first Transcript Order Form on the docket takes precedence. All other parties that wish to obtain a
  transcript of the same hearing are to contact the Transcription Service Provider designated on the case docket.

 Completed transcripts are filed by the transcriber on the related case docket and restricted for 90 days from
 the filed date as set forth in the Guide to Judiciary Policy Vol. 6. ^510,25,1Q, During the 90-day restriction
 period, the transcript may be viewed at the Clerk's Office on a public computer terminal or a copy purchased
 from the designated Transcription Service Provider that created the original transcript. For more information
 see Transcript Ordering Instructions, section 1 15 of the Court Manual at www cacb.uscourts.aov/court-
  manual.



 (cacb transcript instructions rev, 06'7,r2C18)      Page 1 of 3
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 20 of 26 Page ID #:68

   Case                                                                                                  IDBteSB
                                          Main Document         Page 18 of 24

   COURT LOCATIONS

   Self-represented litigants and parties without an EOF account may hand-deliver or mail the form to the division
   where the hearing was held


    'DIVISION                                   ADDRESS


    Los Angeles (LA)                            United States Bankruptcy Court
                                                255 E, Temple Street Suite 940
                                                Los Angeles, OA 90012
   (855)460-9641                                Attn: Transcript Orders(name of Judge who held the hearing)


    Northern (ND)                               United Stales Bankruptcy Court
                                                1415 Stale Street
                                                Santa Barbara, OA 93101
   (855)460-9641                                Attn: Transcript Orders(name of Judge who held the hearing)


    Riverside (RS)                              United States Bankruptcy Court
                                                3420 Twelfth Street
                                                Riverside. OA 92501
   (855)460-9641                                Attn: Transcript Orders(name of Judge who held the hearing)


   San Fernando Valley (SV)                     United States Bankruptcy Court
                                                21041 Burbank Boulevard
                                                Woodland Hills, OA 91367
   (855) 460-9641                               Attn: Transcript Orders(name of Judge who held the hearing)


   Santa Ana (SA)                               United States Bankruptcy Court
                                                411 West Fourth Street
                                                Santa Ana, OA 92701
  (855)460-9641                                 Attn: Transcript Orders(name of Judge who held the hearing)

 'NOTE: The Court does not accept transcript requests via fax» email or telephone.




 (cacb transcript instructions rev 06/7/2018)           Page 2 of 3
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 21 of 26 Page ID #:69

   Case                                                                                               IDBfe36
                                           Main Document       Page 19 of 24



                                         UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                               APPROVED TRANSCRIPTION SERVICE PROVIDERS




     BEN HYATT CERTIFIED DEPOSITION                           eSCRIBERS, LLC
     REPORTERS                                                7227 N 16"^ Street. Suite 207
     17835 Ventura Blvd., Suite 310                           Phoenix, AZ 85020
     Encino, CA 91316                                         Ph;(213) 943-3843
     Ph: (888) 272-0022. ext. 201 or ext. 206                 Fax: (973) 954-5619
     Fax: (818) 343-7116                                      Email. operations@escribersnet
     Email: mhvatt@t3entivatt.com                             www.eScribers.net
     wviAv.BenHvatt.com


     BRIGGS REPORTING CO., INC.                               EXCEPTIONAL REPORTING SERVICES, INC.
     4455 Morena Boulevard, Suite 104                        14633 S. Padre Island Drive, Suite 103
     San Diego. CA 92117                                     Corpus Christi, TX 78418
     Ph; (310) 410-4151                                      Ph:(361) 949-2988. ext. 0
     Fax:(858) 453-9625                                      Fax: (361) 949-7799
     Email briggs reportina@sbcQlobal.net                    Email: transcripts@exceDtionalreportinQ.com
                                                             www.ExceptionalReportinq.com



     ECHO REPORTING, INC.                                    J & J COURT TRANSCRIBERS,INC.
    4455 Morena Boulevard, Suite 104                         268 Evergreen Avenue
    San Diego, CA 92117                                      Hamilton, NJ 08619
    Ph (858) 453-7590                                        Ph:(609) 586-2311
    Fax:(858) 453-9625                                       Fax: (609) 587-3599
    Email: echoreportinq@vahoo.com                           Email. JJcourt@JJcourt.com
    www.EchoReportinqinc.com                                 www.JJcourt.com




(cacti transcript instructions rev 06/7/2018)          Page 3 of 3
 Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 22 of 26 Page ID #:70

      Case                                                                                                                      IDBfeS?
                                                Main Document                Page 20 of 24

                                                                                                                      ORDER No,
                                          UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

                                                      TRANSCRIPT ORDER FORM
                                                                                                                     CHAPTER

                                                                                                                     APPEAL?    " Yes C. No
       (File this form on the related case docket)                                                                   APPEAL No.
                                                                                                                                        (<f kfmvn)
    Ordering Party's Name:                                                                    Attorney Bar#
    Law Firm:

    Mailing Address:


    Person to Contact {(f Judgo-ordered: Transcriber to contact Procurement'*);
    Telephone. {              )                         E-mail
    Bankruptcy Case #:                                                , Adversary Proceeding #/MP #:
    Date of Hearing (complete a SEPARATE form for EACH hearing date):                                               Time:
    Debtor:

    Adversary Proceeding Name:                                                          vs.

    Hearing Judge: SELECT                                                               Courtronm#- SELECT
    TRANSCRIBER: SELECT                                                    ALTERNATE: SELECT

    341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee DO NOT USE THIS
    FORM. For 341fa) Recording Request Procedures, visit the U.S Trustee website www.justice.qov/ust/r16
     Transcnpt Type:               NOTE: The Court is not responsible for determinrng if a hearing has been previously
                                   transcribed. Check the case docket to determine if a fffed transcript already exists or is
                                   being transcribed before fifing this form.
                                   Copy of Existing Transcript; Contact the transcriber directly for a copy
        Ordinary (30 days)            I   3 Days                       Entire Hearing
        14 Days                       I   Daify (24 hours)             Ruiing/Opinion of Judge only
        7 Days                                                         Testimony of Witness
                                                                       Other*                                  (name of witness)
    'Special Instructions:
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcnpt Ordering Instructions. Transcnpt Costs/Forms of Payment
                                                TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form: CM/EOF wiil automatically notify Procurement.
  Dale Request Filed:                        _Date Sent to Transcriber                        _ By !" FDS [ Mail ^"" Messenger
 Digital Recording (or Analog Tape Recording)
 (Tape #:     )Time Start (Index #):      Time End (Index #):                                  Time Start:            ^Time End

 (Tape #.         )Time Start (Index U)                 ^Time End (Index U)                    Time Start              Time End

  Court Recorder:                                        Division                    ^Processed by .

                                                   **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote a invoice to procurement(gcacb.yscoufts gov. Provide quote prior to transcribing
      Rev June 20n:i Thts/onn ix mamkh'oty ll has heen approvedfor use m the L'mted Stafes ikmkruphy Courtfat the Centra/ Dtstrnt of Cahfontia
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 23 of 26 Page ID #:71

   Case                                                                                          IDQteSS
                                      Main Document      Page 21 of 24




                                         AMENDED ORDER CONTINUING
                                      THE BANKRUPTCY APPELLATE PANEL
                                            OF THE NINTH CIRCUIT


      JUDICIAL COUNCIL OF THE NINTH CIRCUIT AMENDED ORDER CONTINUING THE BANKRUPTCY
                                  APPELLATE PANEL OF THE NINTH CIRCUIT


      1.      Continuing the Bankruptcy Appellate Panel Service.

              (a) Pursuant to 28 U.S.C. § 158(b)(1) as amended by the Bankruptcy Reform Act of 1994,
      the judicial council hereby reaffirms and continues a bankruptcy appellate panel service which
     shall provide panels to hear and determine appeals from judgments, orders and decrees entered
      by bankruptcy judges from districts within the Ninth Circuit.


             (b) Panels of the bankruptcy appellate panel service may hear and determine appeals
     originating from districts that have authorized such appeals to be decided by the bankruptcy
     appellate panel service pursuant to 28 U.S.C. § 158(b)(6).

             (c) All appeals originating from those districts shall be referred to bankruptcy appellate
     panels unless a party elects to have the appeal heard by the district court in the time and manner
     and form set forth in 28 U.S.C.§ 158(c)(1) and in paragraph 3 below.

            (d) Bankruptcy appellate panels may hear and determine appeals from final judgments,
     orders and decrees entered by bankruptcy judges and, with leave of bankruptcy appellate panels,
     appeals from interlocutory orders and decrees entered by bankruptcy judges.

            (e) Bankruptcy appellate panels may hear and determine appeals from final judgments,
     orders, and decrees entered after the district court from which the appeal originates has issued
     an order referring bankruptcy cases and proceedings to bankruptcy Judges pursuant to 28 U.S.C.
     § 157(a).


     2.     Immediate Reference to Bankruptcy Appellate Panels.


             Upon filing of the notice of appeal, all appeals are immediately referred to the bankruptcy
     appellate panel service.


     3. Election to District Court.



            A party desiring to transfer the hearing of an appeal from the bankruptcy appellate panel
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 24 of 26 Page ID #:72

   Case                                             (rn@aid®O50i«<fered^
                                    Main Document         Page 22 of 24



      service to the district court pursuant to 28 U.S.C. § 1S8{cH1)shall timely file a written statement of
      election expressly stating that the party elects to have the appeal transferred from the
      bankruptcy appellate panel service to the district court.


             (a) Appellant: If the appellant wishes to make such an election, appellant must file a
      written statement of election with the clerk of the bankruptcy court at the time of filing the notice
      of appeal. See Bankruptcy Rule 8005(a). When such an election is made, the clerk of the
      bankruptcy court shall forthwith transfer the case to the district court. The clerk of the
      bankruptcy court shall give notice to all parties and the clerk of the bankruptcy appellate panel of
      the transfer at the same time and in the same manner as set forth for serving notice of the appeal
      in Bankruptcy Rule 8003(c).


             (b) All Other Parties: In all appeals where appellant does not file an election, the clerk of
     the bankruptcy court shall forthwith transmit a copy of the notice of appeal to the clerk of the
     bankruptcy appellate panel. If any other party wishes to have the appeal heard by the district
     court, that party must, within thirty (30) days after service of the notice of appeal, file with the
     clerk of the bankruptcy appellate panel a written statement of election to transfer the appeal to the
     district court. Upon receipt of a timely statement of election filed under this section, the clerk of
     the bankruptcy appellate panel shall forthwith transfer the appeal to the appropriate district court
     and shall give notice of the transfer to the parties and the clerk of the bankruptcy court. Any
     question as to the timeliness of an election shall be referred by the clerk of the bankruptcy
     appellate panel to a bankruptcy appellate panel motions panel for determination.

     4.      MOTIONS DURING ELECTION PERIOD


             All motions relating to an appeal shall be filed with the bankruptcy appellate panel service
     unless the case has been transferred to a district court. The bankruptcy appellate panels may not
     dismiss or render a final disposition of an appeal within thirty (30)days from the date of service of
     the notice of appeal, but may otherwise fully consider and dispose of all motions.

     5.     PANELS



            Each appeal shall be heard and determined by a panel of three judges from among those
     appointed pursuant to paragraph 6, provided however that a bankruptcy Judge shall not
     participate in an appeal originating in a district for which the judge is appointed or designated
     under 28 U.S.C. § 152. In addition, the panel may hear and determine appeals en banc under rules
     promulgated by and approved as provided in section 8 of this order.


     6.     MEMBERSHIP OF BANKRUPTCY APPELLATE PANELS
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 25 of 26 Page ID #:73

   Case                                                                                          IDHe^e
                                  Main Document          Page 23 of 24




              The bankruptcy appellate panel shall consist of seven members serving seven-year terms
     (subject to reappointment to one additional three-year term). The judicial council shall
     periodically examine the caseload of the bankruptcy appellate panel service to assess whether
      the number of bankruptcy judges serving should change. Appointment of regular and pro tem
      bankruptcy judges to service on the bankruptcy appellate panel shall be governed by regulations
      promulgated by the Judicial Council.


            (a) When a three-judge panel cannot be formed from the judges designated under
     subparagraph (a)to hear a case because judges have recused themselves, are disqualified from
     hearing the case because it arises from their district, or are otherwise unable to participate, the
     Chief Judge of the Ninth Circuit may designate one or more other bankruptcy judge(s)from the
     circuit to hear the case.



             (b) In order to provide assistance with the caseload or calendar relief, to constitute an en
     banc panel, or otherwise to assist the judges serving, or to afford other bankruptcy judges with
     the opportunity to serve on the bankruptcy appellate panels, the Chief Judge of the Ninth Circuit
     may designate from time to time one or more other bankruptcy judge(s)from the circuit to
     participate in one or more panel sittings.


     7.      CHIEF JUDGE



             The members of the bankruptcy appellate panel service by majority vote shall select one
     of their number to serve as chief judge.


     8.      RULES OF PROCEDURE


            (a)     Practice before the bankruptcy appellate panels shall be governed by Part VIII of
     the Federal Rules of Bankruptcy Procedure, except as provided in this order or by rule of the
     bankruptcy appellate panel service adopted under subparagraph (b).

            (b)      The bankruptcy appellate panel service may establish rules governing practice and
     procedure before bankruptcy appellate panels not inconsistent with the Federal Rules of
     Bankruptcy Procedure. Such rules shall be submitted to, and approved by, the Judicial Council
     of the Ninth Circuit.



     9.     PLACES OF HOLDING COURT.


            Bankruptcy appellate panels may conduct hearings at such times and places within the
     Ninth Circuit as it determines to be appropriate.
Case 5:19-cv-01447-MWF Document 7-1 Filed 08/08/19 Page 26 of 26 Page ID #:74

   Case
                                  Main Document           Page 24 of 24



      10.     CLERK AND OTHER EMPLOYEES.


              (a) Clerk's Office. The members of the bankruptcy appellate panel service shall select and
      hire the clerk of the bankruptcy appellate panel. The clerk of the bankruptcy appellate panel may
      select and hire staff attorneys and other necessary staff. The chief judge shall have appointment
      authority for the clerk, staff attorneys and other necessary staff. The members of the bankruptcy
      appellate panel shall determine the location of the principal office of the clerk.

             (b) Law Cierks. Each judge on the bankruptcy appellate panel service shall have
      appointment authority to hire an additional law clerk.

      11.    EFFECTIVE DATE


               This Order shall be effective as to all appeals originating in those bankruptcy cases that
      are filed after the effective date of this Order. For all appeals originating in those bankruptcy
      cases that were filed before October 22. 1994. the Judicial Council's prior Amended Order, as
      revised October 15.1992. shall apply. This Order, insofar as just and practicable, shall apply to all
      appeals originating in those bankruptcy cases that were filed after the effective date of the
      Bankruptcy Reform Act of 1994, October 22,1994. but before the date of this Order.



     IT IS SO ORDERED.


     DATE: April 28, 1995; amended May 9, 2002, amended May 4, 2010, amended February 18, 2015.

     For the Judicial Council:


                   ft.
     Sidney R. Thomas. Chief Judge
     U.S. Court of Appeals
